Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 1 of 26



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


   SHARON WEINSTOCK, et al.,

                                  Plaintiffs,
                  vs.                                            Civ. No. 17-cv-23272-RNS

   THE ISLAMIC REPUBLIC OF IRAN, et al.,

                           Defendants.
   ___________________________________________/



                                DECLARATION OF BOAZ SHNOOR

          I. Dr. Boaz Shnoor, declare pursuant to 28 U.S.C. § 1746 as follows:

      1. Professional Background

          1.      I am a senior lecturer at the Academic Center of Law and Business in Ramat Gan,

   Israel and have been a faculty member since 2004. During this time I also held positions teaching

   law at the Faculty of Law of the Hebrew University in Jerusalem, Israel, at the College of

   Management (Academic Studies Division) in Rishon Letzion, Israel, and at the Shaarei Mada

   uMishpat College, in Hod HaSharon, Israel. During the academic year 2010-2011 I was a visiting

   scholar at Cornell University’s law school. During 2015, I was a visiting scholar at the international

   institute for the sociology of law in Onati, Spain.

          2.      My teaching and research fields focus primarily on Israeli tort law, psychological

   analysis of law, honor and libel, and environmental law. I am author of the book Torts and

   Pollution (2010, Sacher Institute) (Hebrew), co-author of the book Libel Law - De Lege Lata and

   De Lege Ferenda (2005, Sacher Institute; the second edition of the book will be published in 2018),




                                                     1
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 2 of 26



   and have authored numerous other academic and professional papers on Israeli tort law and other

   legal topics.

           3.      I hold LL.D, LL.M and LL.B degrees from the Hebrew University. My doctoral

   dissertation dealt with Israeli and comparative tort law. I am a member of the Israeli Bar and

   licensed to practice law in the State of Israel. A copy of my curriculum vitae, which includes all

   publications authored by me in the past 10 years, is attached hereto as Exhibit A.

           4.      During the last decade I have served as a consulting expert witness on issues related

   to Israeli tort law and liability for terrorist attacks in a number of cases. These include, Sokolow et

   al. v. The Palestinian Liberation Organization et al., Case No. 1:04-cv-00397 (S.D.N.Y.);

   Fraenkel v. Islamic Republic of Iran, Case No. 15-cv-01080 (D.D.C.); Force v. Islamic Republic

   of Iran, 16-01468 (D.D.C.); Wultz v. Islamic Republic of Iran, Case No. 11-cv-01266 (S.D.N.Y.);

   Ungar v. Palestinian Authority, Case No. 00-cv-105 (D.R.I.); Botvin v. Islamic Republic of Iran,

   Case No. 05-cv-0220 (D.D.C.); Rothstein v. UBS AG, Case No. 08-cv-4414 (S.D.N.Y.); Shatsky

   et al. v. The Syrian Arab Republic et al., Case No. 1:02-cv-2280 (D.D.C.); and Licci v. Lebanese

   Canadian Bank, SAL, Index No: 505931 / 15 (N.Y. S.Ct.).

       2. Nature of this Expert Declaration

           5.      I have been asked by counsel for the Plaintiffs in the above-captioned matter to

   describe and opine upon Israeli law regarding the tortious liability of Defendant, Islamic Republic

   of Iran (“Iran” or “Defendant”) under Israeli law for the terrorist murder of Yitzchak Weinstock

   (the “Terrorist Murder”) described in ¶¶ 46-54 of the Complaint in the above-captioned matter

   (hereinafter: the Complaint) and the resulting damages to Dov Weinstock, the decedent’s father,

   whose estate brings a claim against Iran under Israeli law. See Count II of the Plaintiffs’ Complaint,

   ¶¶ 67-76.




                                                     2
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 3 of 26



          6.       For purposes of this declaration, I will rely on the facts relating to liability and

   damages as they are described in the declarations that are being filed with the Plaintiffs’ Motion

   for Default Final Judgment, cited below.

          7.       The bases for my opinion as set forth herein are my professional and academic legal

   studies, research, teaching and publishing over the course of many years, as well as the statutes,

   case law and authorities cited in this Declaration.

          8.       I have no financial interest in the outcome of this case.

      3. Iran Is Liable to Dov Weinstock Under Israeli Law

          9.       In my professional expert opinion, to a reasonable degree of legal certainty, under

   Israeli law, the Defendant is liable in tort to Dov Weinstock under the applicable provisions of

   Israel’s Civil Wrongs Ordinance [New Version] 5728-1968 (“CWO”).

          10.      Defendant’s liability arises from any and all of the following theories:

                a. Direct liability for Negligence: Supplying aid, support and assistance to terrorist

                   organizations is a careless activity, and a reasonable defendant would foresee that

                   such actions might result in terrorist attacks like the Terrorist Murder and the harm

                   suffered by Dov Weinstock. Accordingly, such actions result in the Defendant’s

                   direct civil liability for the Terrorist Murder, under a theory of “Negligence”

                   pursuant to Articles 35-36 of the CWO.

                b. Vicarious Liability: Iran is also vicariously liable under Article 14 of the CWO for

                   the actions of Hamas, which committed the Terrorist Murder. Hamas’s commission

                   of the Terrorist Murder amounts to “Negligence” under Articles 35-36 of the CWO.




                                                     3
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 4 of 26



                c. Aiding and Abetting: Given the aid, support and assistance supplied by Defendant

                   to Hamas, Defendant’s liability would also arise under Article 12 of the CWO,

                   which addresses liability of persons aiding or abetting a tortious act.

          11.      I first address Defendant’s direct liability for “negligence.” Defendant’s liability

   may also be derived from the liability of Hamas itself. Therefore, I next analyze Hamas’s liability

   according to the Israeli civil tort of negligence, and Iran’s vicarious and secondary or aiding and

   abetting liability for Hamas’s tortious conduct.

      4. The Tort of Negligence in Israeli Law

          12.      The tort of “negligence” under Israeli law refers to a much wider range of tortious

   conduct than under American law. Under Articles 35-36 of the Israeli CWO, “negligence” includes

   unreasonable conduct that causes foreseeable harm, even where the conduct is intentional. See e.g.

   CA 4486/11 Doe v. Doe ¶ 10 (7.15.2013) (the Israeli Supreme Court notes the well-established

   rule that the tort of negligence includes intentional behavior) ; CA 2034/98 Amin v. Amin PD 53(5)

   69, 81 (1999) (A widowed father who, after being re-married, intentionally refused to take care of

   his children for years, was held liable in negligence for the harm caused to them). Thus, even

   intentional tortfeasors are routinely held civilly liable in Israel under a theory of “negligence.”

          13.      Therefore, a defendant which deliberately assists a terrorist is liable in negligence

   to the terrorist’s victims. Thus, in CA 2144/13 Mentin v. The Palestinian Authority ¶ 94

   (12.6.2017) the Supreme Court affirmed a lower court decision finding the Palestinian Authority

   liable in negligence for intentionally providing terrorist indoctrination and training to a young man,

   who then decided to carry out a terrorist murder.

          14.      The tort of negligence provided for in the CWO consists of four elements: a duty

   of care; breach of a duty of care (i.e. carelessness, which may include intentional conduct);




                                                      4
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 5 of 26



   proximate cause (sometimes divided into cause-in-fact and legal causation); and harm. See e.g.,

   CA 243/83 City of Jerusalem v. Gordon, P.D. 39(1) 113, 128 (1985) (The City of Jerusalem was

   held liable in negligence for the negligent false imprisonment of Plaintiff); see also Wultz v. Islamic

   Republic of Iran, 755 F. Supp. 2d 1, 58 (D.D.C. 2010) (applying Israeli law, enumerating the

   elements above, and finding Iran liable for a terrorist attack under a negligence theory).

      5. The Defendant is Primarily Liable in Negligence

          15.     Under Israeli law, Iran is directly liable in negligence for the Terrorist Murder. All

   of the elements of negligence are satisfied here.

          Duty of Care

          16.     The duty of care element is sometimes divided between the conceptual duty of care

   and concrete duty of care (CA 1167/11 Doe v. Doe (11.18.2013)) (A kibbutz owes a conceptual

   duty of care [but not a concrete one, due to the circumstances of the case] to the children residing

   within the kibbutz, to protect them against sexual assault by other minors living in the kibbutz).

   However, it has been said repeatedly by the Israeli Supreme Court that a conceptual duty of care

   always, or almost always, exists, (CA 915/91 Levi v. The Authority for Regulating the Insurance

   Market P.D. 48(3) 45, 67 (the State’s insurance regulator owes a conceptual duty of care to an

   insured person who could not collect his insurance money after an accident, due to his insurance

   company’s liquidation); CA 10078/03 Shtil v. The State of Israel (3/19/2007) (the State owes a

   duty of care to a farmer to provide water that is suited to his crops) and therefore it has been

   suggested to abolish it altogether. Moreover, Israeli courts analyze this element by using policy

   considerations and therefore there is no separate need to establish proof on that point.

          17.     Under the conceptual duty of care the court asks itself whether, in relation to the

   type of people to which the defendant belongs, the type of plaintiffs to which the plaintiff belongs,




                                                       5
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 6 of 26



   the type of activity the defendant did, and the type of harm which was caused, the reasonable

   person could and should have foreseen the type of harm (CA 243/83 City of Jerusalem v. Gordon,

   P.D. 39(1) 113, 129 (1985)). Under the element, the court emphasizes general policy

   considerations, and disregards the details of the current case (CA 1167/11 Doe v. Doe

   (11.18.2013)).

          18.       On the other hand, under the concrete duty of care the court delves into the details

   of the case and asks whether the specific defendant could and should have reasonably foreseen the

   specific harm which was caused to the specific plaintiff. Here the court will emphasize pragmatic

   and fact specific considerations (C.A. 3521/11 Vagner v. Abadi ¶ 6, 8 (6/22/2014).

          19.       It is a fundamental rule of Israeli tort law that a duty of care (both conceptual and

   concrete) is presumed to exist whenever a reasonable person could have foreseen that the conduct

   at issue could cause harm of the type alleged. (City of Jerusalem, id. at 131-132). CWO § 36

   provides that the duty of care identified in CWO § 35 is owed to all persons to the extent that a

   reasonable person would have foreseen under the same circumstances that, in the ordinary course

   of events, the victim was likely to be injured by the conduct of the tortfeasor.

          20.       In a recent case, the Supreme Court affirmed the district`s court conclusion that the

   Palestinian Authority (PA) owed both a conceptual duty and a concrete duty toward terrorist

   victims and their families to prevent terrorist acts (Mentin, id., at ¶¶ 23, 60) (The terrorist, a 15

   years old youth underwent para-military training in a Palestinian Authority camp).

          21.       Thus, refraining from providing material support to a terrorist organization is

   undoubtedly included within this duty of care,

          22.       It is common knowledge (and the declarations of plaintiffs’ liability witness,

   Messrs. Levitt, Clawson, Shaked and Spitzen attest), that Hamas is a terrorist organization that




                                                      6
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 7 of 26



   embraces violence in practice and as a guiding principle. Therefore, any government that funds,

   arms, trains and otherwise helps Hamas, and encourages it to commit terrorist activities, can and

   should reasonably foresee that terrorist actions which will cause harm to people are foreseeable

   results. Therefore, a conceptual duty of care between the Defendant and the Plaintiffs does exist.

          23.     Moreover, given the specific facts of the case it seems that a concrete duty of care

   exists as well. Iran could and should have seen that the help that is provided to Hamas would likely

   result in murder and personal injury.

          24.     Therefore, in my expert opinion, both conceptual and concrete duties of care exist

   in this case between the Defendant and the Plaintiffs.

          Breach of the Duty of Care

          25.     Conduct that demonstrates a lack of care constitutes a breach of the duty of care.

          26.     The Defendant’s activities were clearly careless and were a breach of the

   Defendant’s duty of care. As stated in the declarations of Dr. Clawson, Dr. Levitt and Dr. Shaked,

   the Defendant provided material support to Hamas, including financial support and professional

   military training for the planning and execution of terrorist attacks, thereby enabling it to carry out

   countless terrorist attacks and murders. These actions would, without doubt be considered as a

   breach of the Defendants' duty of care, under Israeli law.

          27.     Indeed, in the Mentin case the Supreme Court, held that the PA liable in negligence

   for a murder committed by a youth who was acting independently. The court stressed that three

   elements of the PA’s behavior were negligent and caused the harm: The PA’s ideological support

   of terrorism; the financial support it provided to terrorists which enabled the development of

   terrorist organizations; and the material support the PA gave terrorist organizations (providing

   weapons and intelligence).




                                                     7
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 8 of 26



             28.      In this case, the facts affirmed by Plaintiffs’ liability experts satisfy all those three

   elements, and therefore in my professional opinion to a reasonable degree of legal certainty, the

   facts as pled in the Complaint evidence a breach of duty owed to the Plaintiffs

             Causation

             29.      Furthermore, in my professional opinion to a reasonable degree of legal certainty,

   under Israeli law, the causation element of negligence, both causation in fact and legal causation

   (proximate cause) is met here.

             30.      Cause in fact for negligence liability is generally determined in Israel according to

   the “but for” test (CA 145/80 Va’aknin v. The City of Beit Shemesh, P.D. 37(1) 113, 144). However,

   in cases where it is clear that defendant's actions increased the chances that the plaintiff will suffer

   harm, the burden shifts to the defendant to show that its conduct was not the cause of the injury

   (LFH 6714/02 Shimon v. Kupat Holim ¶ 6 (4.7.2003); CA 3108/91 Reivi v. Veigel P.D. 47(2) 497,

   518 (1993).1 In this case, it is clear from Plaintiffs’ liability experts (Clawson, Levitt and Shaked)

   that Iran’s provision of material support to Hamas was very extensive, and its contributions of tens

   of millions of dollars and its training of hundreds of Hamas men in the period prior to the attack

   increased the likelihood of the attack and appears to easily have been sufficient to enable the attack.

   Given these circumstances, Israeli law will impose negligence liability on Iran, unless Iran were

   to prove that its conduct was not the cause of the Terrorist Attack at issue in this case. Since Iran

   has not appeared in the case and sought to do so, cause-in-fact is satisfied.

             31.      There are three different tests for determining legal causation: proximity, zone of

   risk and common sense (CA 2028/99 Pe’er v. Silovat Inc. P.D. 55(3) 493, 500 (An engineer was

   held liable in negligence for the harm caused when a building he designed collapsed; his plans


   1
       This burden-shifting is not a rule of evidence law, but of substantive tort law.


                                                           8
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 9 of 26



   were not fully followed, and he failed to adequately warn the owners of this risk)). However, the

   main fact that determines the result of all three tests is foreseeability – the ability of the reasonable

   person to foresee the harm (CA 8199/01 Miro v. Miro, P.D. 57(2) 785, 791-792 (a policeman on

   leave negligently brought a loaded gun to a party. A family member, thinking it was unloaded,

   grabbed it and shot another family member. The policeman and the police force were held liable)).

   Once the reasonable person could have foreseen that a harm of the kind that happened might

   happen, the legal causation requirement is met. Again, it is clear that Iran could have foreseen (and

   even intended) the tragic results of providing material support to Hamas, including the murder of

   persons such as Yitzchak Weinstock and the extreme emotional harm caused to their family

   members. Therefore, the proximate cause element is satisfied in this case.

           32.     Hence, it is my expert opinion that proximate cause exists in this case.

           Harm

           33.     Dov Weinstock clearly suffered harm that is recognized by Israeli law. Israeli courts

   distinguish between principal and secondary victims. Principal victims are those people who were

   affected directly by the tortious behavior, including those who suffer fear or any other negative

   emotion as a result of being in the zone of danger. Secondary victims on the other hand are those

   people whose harm was caused solely due to the effect that the harm that a principal victim

   suffered, had on their health and emotional state (C.A. 9466/05 Shwaeki v. The State of Israel, ¶

   20 of Justice Hayut’s judgment (3.16.2008)).

           34.     Principal victims are entitled to compensation for all their monetary and non-

   pecuniary damage. Secondary victims on the other hand are entitled to compensation subject to

   four conditions (C.A. 444/87 AlSuha v. The Dahan Estate, P.D. 44(3) 397 (1990)):




                                                      9
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 10 of 26



               a. The secondary victim is a first degree family member (spouse, sibling, parent

                  or child) of the principal victim;

               b. The secondary victim witnessed the event (directly or through the media), or its

                  consequences (e.g. witnessing the principal victim in hospital) ibid, at p. 435;

                  Shwaeki, at ¶ 18 of VCJ Rivlin; LCA 5803/95 Zion v. Zach 51(2) P.D. 267, 270-

                  275. For example in AlSuha, at ¶ 21, the principal victims were injured in car

                  accidents. The secondary victims did not witness the accident itself but saw the

                  principal victims in the hospital and were next to them until their death, which

                  satisfied the court. The court stressed that as long as the damage was

                  foreseeable, the method by which the secondary victim learned of the principal

                  harm – witnessing the incident, hearing about it from someone else, and seeing

                  it on the television, were some of the examples the court gave - is irrelevant

                  (See also C.A. 9159/08 Illit Insurance v. Goroditzki, (16.12.2010) (A mother

                  who was not present at the time of her daughter's accident wad compensated for

                  the losses resulting from her emotional and psychological harm; C.C.

                  (Jerusalem district court) 9135-07 Mashiach v. PA ¶ ¶ 209-217 (9.17.2018)

                  (The principal victim suffered PTSD following a suicide terrorist attack he

                  witnessed. His wife and children suffered emotional harm after seeing him at

                  the hospital and living with him. The court stated that either of the two forms

                  of exposure to the primary victim would have been enough to allow the wife

                  and children to be eligible for compensation.). It should be noted that AlSuha,

                  which was the first case in Israel to compensate secondary victims for their

                  harm, is still cited as the leading case. In later cases the courts have stressed that




                                                 10
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 11 of 26



                  they tend to be lenient with regard to this (and the following) conditions even

                  more than allowed by the Alsuha court itself (C.A. 1597/15 Doe v. Doe ¶ 9

                  (1/20/2016)).

               c. Time and space proximity between the two harms. As the Supreme Court stated

                  “This requirement was interpreted in a flexible way; it was ruled that even harm

                  that occurred far away from the prime scene, after a long time, or as a result of

                  continuing exposure and not immediate shock, might be compensable. The

                  decisive factor is causal proximity” Shweki, ¶ 18 of VCJ Rivlin. See also C.A.

                  1597/15 Doe v. Doe ¶ 9 (1/20/2016). Indeed, to the best of my knowledge, the

                  only case in which the Supreme Court rejected a claim based on the fact that

                  the second and third condition were not met, involved a case in which a mother

                  sued for the harm she suffered after her twenty-five year old daughter told her

                  that twenty years earlier the daughter’s uncle had molested and raped her. In

                  this case the court said that a twenty year lapse between the acts and the harm

                  renders the ensuing emotional harm unforeseeable (C.A. 1597/15 Doe. V. Doe

                  (1.20.2016)).

               d. The secondary victim should suffer severe harm: mental illness or disturbance

                  (or physical harm) which obstructs daily function (L.C.A. 217/16 Estate of Roe

                  v. Clal Insurance company ¶ 16 (2.14.2016)). In a recent case, the Jerusalem

                  District Court (which deals with most tort claims based on terrorist actions)

                  stated that it would be more flexible in applying this condition in cases based

                  on terrorist attacks than in other cases. Therefore it held that the wife and

                  children of the principal victim had established sufficient injury where they had




                                               11
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 12 of 26



                       not undergone any psychological evaluations and where the children continued

                       their usual day-to-day activities in kindergarten and school. The finding of

                       sufficient injury was based solely on their testimony that their life had changed

                       after their spouse and father began suffering PTSD due to a terrorist attack he

                       witnessed (C.C. (Jerusalem District Court) 9135-07 Mashiach v. PA ¶¶ 218-233

                       (9.17.2018)).

           35.     In the instant case, Dov Weinstock was the father of Yitzchak Weinstock

    (Complaint ¶¶ 3, 8, 68), and is a first-degree relative of the principal victim. Dov learned that his

    son was shot and grievously injured within, at most, a few hours after the attack. Decl. Sharon

    Weinstock ¶ 9. Dov was at the hospital while Yitzchak was undergoing surgery and, together with

    the Weinstock family, friends, and even strangers, waited and prayed, knowing the severity of

    Yitzchak’s injuries. Decl. Sharon Weinstock ¶¶ 9-12; Decl. Moshe Weinstock ¶¶ 10-11.

           36.     According to Sharon Weinstock, when the doctors informed Yitzchak’s parents that

    Yitzchak had died, Dov could not bring himself to even approach his son’s lifeless body. He stood

    at a distance and looked on as Sharon said goodbye to their son. Decl. Sharon Weinstock ¶ 12.

    These facts satisfy the first and second conditions enumerated above.

           37.     The severe mental and emotional anguish that Dov Weinstock suffered caused him

    almost immediately following the Terrorist Murder to suffer a mental or emotional illness or

    disorder that interfered with his day to day life. Decl. Moshe Weinstock ¶¶ 14, 18, 24-27; Decl.

    Aryeh Weinstock ¶¶ 17-18; Decl. Mishael Weinstock ¶¶ 8, 13-15; Decl. Sharon Weinstock ¶¶ 23-

    26; Decl. Jess Dolgin ¶ 11. Thus the third and fourth conditions are satisfied as well.

           38.     This conclusion is based upon the Weinstock family’s several declarations that tell

    of Dov’s complete inability to cope with his son’s murder which completely changed the course




                                                     12
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 13 of 26



    of his life and had daily impact on him. As indicated in the declarations cited in the previous

    paragraph: Dov was unable to sleep, and spent his nights driving aimlessly through the desert and

    Arab villages, claiming to be searching for Yitzchak’s murderers; He was emotionally unable to

    perform his duties as father to his surviving children; his incapacity was so complete that he asked

    his oldest son, Moshe, to “take over” as “father” of the family because he was no longer able to

    function; Dov lost all enjoyment of life; Dov was also unable to perform at work. The family

    declarations demonstrate that Yitzchak’s murder left Dov a disfunctional and broken man.

           39.     Therefore, it is my expert opinion to a reasonable degree of legal certainty that

    under Israeli law Dov Weinstock would be recognized as a secondary victim entitled to be

    compensated for the harms he suffered as the result of the murder of his son, Yitzchak.

           40.     Once a secondary victim proves that he fulfills all four conditions, he is entitled to

    be compensated for all the losses that he suffered as the result of the defendant’s behavior. Thus

    the secondary victim can be compensated for both the monetary and non-pecuniary losses he

    suffered.

           41.     I am informed that the Plaintiffs are not seeking compensation for Dov’s monetary

    losses. However Dov’s estate is entitled to compensation for all the non-pecuniary losses he

    suffered, i.e. his mental anguish and suffering due to the defendant’s behavior (C.A. 754/05 Levi

    v. Sha'arei Zedek Hospital PD 62(2) 218, at ¶ 30 (2007)); C.A. 4576/08 Ben-Zvi v. Hiss

    (7.7.2011)).

           42.     These factual assumptions based upon the verified declarations filed by the

    Plaintiffs establish the harm suffered as a result of Iran’s tortious conduct.




                                                      13
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 14 of 26



            43.     Therefore, in my professional expert opinion, to a reasonable degree of legal

    certainty, under Israeli law, Defendant Iran is liable in direct negligence to Dov’s estate.2

        6. Iran’s Vicarious and Secondary Liability

            44.     In addition to being primarily liable to Dov Weinstock for its own negligence, under

    Israeli law, Iran is vicariously liable for the “negligence” of Hamas; it is also liable for aiding and

    abetting Hamas’s “negligent” conduct.

            45.     Both of these additional theories of liability are based upon a finding that Hamas

    would be primarily liable for negligence under Israeli law. Accordingly, I discuss the grounds for

    such a finding and then address the specific bases for findings of vicarious liability and aiding and

    abetting liability.

        7. Hamas Would Be Liable for Negligence

            46.     As discussed above, under Israeli law, intentional terrorist attacks are subject to

    civil liability under a negligence theory.

            47.     Based upon the discussion above, it is my opinion that to a reasonable degree of

    legal certainty, under Israeli law, Hamas owed both a conceptual and concrete duty of care both

    directly to Yitzchak and to Dov, not to harm Yitzchak.

            48.     By murdering Yitzchak Weinstock, Hamas breached these duties.

            49.     Furthermore, in my professional opinion to a reasonable degree of legal certainty,

    under Israeli law, the causation element of negligence, both causation in fact and legal causation

    (proximate cause) are satisfied as to Hamas.




    2
     Article 19 of the CWO expressly provides that tort claims available to a person pass to his or her estate
    upon that person’s death. In other words, Dov’s estate can bring the same claims Dov would be able to
    bring if he were still alive.


                                                       14
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 15 of 26



               50.   As noted above, cause in fact is generally determined in Israel according to the “but

    for” test (CA 145/80 Va’aknin v. The City of Beit Shemesh, P.D. 37(1) 113, 144). The question is

    a factual one. In this case it is clear that “but for” Hamas’s shooting attack Yitzchak would not

    have been murdered and Dov would not have suffered the severe emotional harm.

               51.   As discussed, the key factor in determining legal causation is foreseeability -- the

    ability of the reasonable person to foresee the harm (CA 8199/01 Miro v. Miro, P.D. 57(2) 785,

    791-792). Again, it is clear that Hamas foresaw and even intended the harm to persons such as

    Yitzchak and Dov Weinstock, and therefore the legal and proximate cause element is satisfied in

    this case.

               52.   The element of harm is also satisfied in this case, since the definition of “harm” in

    Article 2 of the CWO includes secondary harm like the severe emotional distress suffered by Dov

    Weinstock. See also e.g. the Mentin Supreme Court decision (holding the PA responsible for a

    terrorist attack); and the Mashiach district court case (holding Hamas responsible for a terrorist

    attack).

               53.   Therefore, it is my professional opinion to a reasonable degree of legal certainty

    that under Israeli law Hamas is liable for the tort of negligence for the Terrorist Murder of Yitzchak

    Weinstock and the severe emotional harm suffered by Dov Weinstock.

        8. Defendant’s Vicarious Liability

               54.   Article 14 of the CWO provides that a principal is liable for any act done by an

    agent in the process of fulfilling his duties as an agent. The liability of the principal is strict and it

    does not matter whether he intended the agent to perform the tort or not, whether he knew about

    the possibility of the happening of the tort or not, or whether he was negligent or not in hiring the

    agent. Under Israeli law, the mere fact that the agent was indeed the principal’s agent is sufficient




                                                       15
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 16 of 26



    to deem the principal liable for any tort done by the agent in the course of fulfilling the agency

    (CA 502/78 The State of Israel v. Nissim, PD 35(4) 748 (1981) (a principal was held liable for a

    car accident that was caused by the agent’s negligent driving)).

            55.     The exact boundaries of agency under Israeli law are not entirely clear (C.A. 675/75

    Middle East Pipes v. Shaebi, PD 31(3) 225, 229 (1977)). However, the common formulation is

    that a person becomes an agent if he substitutes for the principal in fulfilling a mission; if the agent

    is the “long hand” of the principal (Nissim, at 755; C.A. 273/80 Medinah v. Cohen PD 37(2) 29,

    38 (1983)). For example, company A would be considered the agent of company B, if the actions

    of company A are an integral part of the business of B.

            56.     According to the facts stated in the declarations of Dr. Clawson and Dr. Levitt, Iran

    considered terrorist attacks against targets in Israel to be one of its goals. Terrorism was part of

    the “business plan” of Iran, and since it could not fulfill this goal directly, it “recruited” Hamas to

    commit the terrorist actions on its behalf. Therefore, Hamas was the agent of the Defendant in

    carrying out terrorist attacks, including the Terrorist Murder of Yitzchak Weinstock.

            57.     Therefore, it is my professional opinion to a reasonable degree of legal certainty

    that the Defendant is vicariously liable for the Terrorist Attack under Article 14 and the civil wrong

    of negligence (Articles 35-36 of the CWO).

       9. Aiding and Abetting

            58.     Article 12 of the CWO states that anyone who helps another or encourages him to

    perform a civil wrong is liable as if he committed the wrong himself.

            59.     Israeli courts have ruled that in order for a person to be liable according to this

    Article, a person should either aid the principal actor in performing a civil wrong (e.g. by providing

    the means or the opportunity to commit the civil wrong or by otherwise providing needed help) or




                                                      16
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 17 of 26



    encourage him to perform it, foreseeing that the principal actor is about to commit the wrong, even

    if the aider did not intend for the principal actor to commit a civil wrong (CA 6871/99 Rinat v.

    Rom, P.D. 56(4) 72, 81-82 (2002) (answering a reporter’s questions does not lead to liability for

    libel under Article 12 of the CWO as long as the answers that were given did not constitute libel

    because Defendant could not foresee that the reporter will publish them in libelous way).

    Moreover, in CA 5977/07 Hebrew University v. Schocken Publishing House Ltd., (6/12/2011) the

    Supreme Court held that imposing liability under § 12 does not require “but for” causation. Rather,

    as long as the defendant’s actions significantly contributed to the tortious actions of the direct

    tortfeasor, then liability under § 12 will be imposed.

           60.     For example, In the Mashiach case, the district court emphasized that: “The fact the

    PA transferred funding and weapons to terrorist organizations, is by itself enough to render it liable

    under Article 12 of the CWO.” (Id. at ¶ 383).

           61.     In the instant case, it is clear from the facts as described in the declarations of

    Plaintiffs’ liability experts, Iran did in fact provide Hamas with the means necessary to commit the

    Terrorist Murder. It is further clear that Iran assisted Hamas knowing it was foreseeable that this

    would result in Hamas carrying out terrorist attacks against innocent civilians such as Yitzchak

    Weinstock.

           62.     Therefore, it is my expert opinion to a reasonable degree of legal certainty, that Iran

    is liable under Israeli law for aiding (under Article 12 of the CWO) the negligence (Articles 35-36

    of the CWO) committed by Hamas.

       10. Conclusion

           63.     As outlined above, it is my opinion to a reasonable degree of legal certainty that

    under applicable Israeli law as applied to the facts of this case, the Defendant is directly liable for




                                                      17
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 18 of 26



    its own negligence in providing material support to Hamas, and vicariously and secondarily liable

    for the actions of Hamas which carried out the Terrorist Murder.



           I declare under penalty of perjury under the laws of the United States of America that the

    foregoing is true and correct.

    Dated: November 6, 2018



                                     ___________________
                                     Dr. Boaz Shnoor




                                                   18
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 19 of 26
        CV Boaz Shnoor, October 2018



                                Curriculum Vitae - Boaz Shnoor
        Education

        1997 - 2004    LL. D (direct track), Law faculty, Hebrew University, Jerusalem
                       Doctoral advisor: Prof. Israel Gilead.
                       Dissertation topic: “Torts as a Means of Preventing Environmental
                       Pollution”
                       (submitted 2004, approved 2005)

        1996 - 1999    LL.M., Law faculty, Hebrew University, Jerusalem (as part of
                       accelerated doctoral program)

        1991 - 1995    LL.B., (magna cum laude), Law faculty, Hebrew University, Jerusalem


        Academic and Professional Experience

        2013 -        Senior Lecturer - College of Law and Business
                      Courses: Tort Law, Environmental Law, Causation in Tort, The
                      psychology of judging, Libel and Privacy Law, Causation in Tort,
                      Uncertainty in Tort Law

        2010 – 2011 Visiting Scholar, Cornell University Law School

        2018 -      Adjunct Lecturer, Sha'arei Mishpat College - Tort Law, Libel law
        2007 – 2008

        2004 - 2013 Lecturer - Academic Center of Law and Business

        2002 - 2016 Adjunct Lecturer, Law faculty, Hebrew University, Jerusalem – Tort
                    Law, Environmental Law and Causation in Tort Law, Seminar in Libel
                    law

        2002 - 2017 Adjunct Lecturer, School of Law, the College of Management,
                    Academic Studies, Rishon LeZion – Tort Law, Causation in Tort Law,
                    Seminar on the tortious protection of personal and economic interests

        2007 – 2008 Adjunct Lecturer, Sha'arei Mishpat College - Tort Law

        2003 - 2004 Adjunct Lecturer, Academic Center of Law and Business -
                    Environmental Law

        2002 - 2004 Student advisor, Law faculty, Hebrew University, Jerusalem

        1999 - 2002 Assistant student advisor, Law faculty, Hebrew University, Jerusalem




                                                  1
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 20 of 26
        CV Boaz Shnoor, October 2018



        1994 - 2001 Teaching assistant in Corporate Law, Tort Law and Criminal Law, Law
                    faculty, Hebrew University, Jerusalem; Academic Center of Law and
                    Business

        1994 - 1997 Ephraim Abramzon & Co., Law Offices (student, intern, lawyer)

        1993 - 1996 Research assistant for Prof. Israel Gilead

        1992 - 1993 Research assistant for Prof. Yoram Shahar


        Grants

        2017 – 2018 The Consequences of Policy Changes regarding the use of Age Criteria
                    in Organ Transplantation, The Israel National Institute for Health Policy
                    Research 123,000 NIS (together with Eyal Katvan, Tamar Ashkenazi,
                    Israel Doron, and Eitan Mor)

        2015          Honor in a Changing Society, Israel Science Foundation Research
                      Workshop Grant 68,000 NIS (together with Eyal Katvan)

        2014          Lawyers (in)Civility in Courts – Empirical Research of Judges Attitudes,
                      Research Grant by the David Weiner Center for Lawyers Ethics and
                      Professional Responsibility 5,000 NIS (together with Eyal Katvan)

        2013 - 2018 Kavod (honor) and its Legal Defense in Mandatory Palestine Values in
                    “Melting Pot” Societies, Israel Science Foundation 360,000 NIS
                    (together with Eyal Katvan)


        Journal Editing
        2017 – 2018 Visiting Co-Editor, the International Journal of the Legal Profession

        2016 – 2017 Co-Editor, The Oñati Socio-Legal Series, Too Few Judges: Regulating
                    the Number of Judges in Society issue

        1993 – 1994 Editor in Chief “Mishpatim” Law Review

        1992 – 1993 Member of the Editorial Board “Mishpatim” Law Review

        Conference Organization

        2016          Workshop on "Too Few Judges: Regulating the Number of Judges
                      in Society". Oñati International Institute for the Sociology of Law.
                      Coordinator (with Marc Galanter, Eyal Katvan, Ulrike Schultz,
                      Avrom Sherr)


                                                   2
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 21 of 26
        CV Boaz Shnoor, October 2018



        2016          International Research Workshop of the Israel Science Foundation
                      on "Honor in a Changing Society". Organizing committee (with
                      Dr. Eyal Katvan) and Scientific Committee (with Prof. Miri Gur-
                      Arye, Prof. Yoram Shachar, Dr. Khalod Ghanayim and Dr. Eyal
                      Katvan), College of Law & Business, Ramat-Gan, Israel

        Public Committees

        2015 - 2016 The Ministry of Health Public Committee for the Regulation of
                    Procedures regarding Living Organ Donors

        2013          The Public Commission on Age as a Criteria for Receiving Organ
                      Donations


        College Committee Assignments

        2013 - 2018 Chairperson, Institutional Ethical Review Board

        2011 – 2018 Chairperson, Students' Disciplinary Appeals Board

        2006 – 2010 Chairperson, Students' Disciplinary Board

        Other College Assignments

        2013 - 2014 Drafting the College Tuition Regulations

        2011 – 2012 Drafting the Law School Ethics in Research Regulations

        2008 – 2011 Drafting the College Teaching Regulations

        Law School Assignments

        2013 – 2014 Drafting the Law School Teaching Regulations

        2005 - 2013 Founder and Academic Supervisor of the Environmental Law Clinic

        Professional Memberships

        2010 -        The Society for Empirical Legal Studies

        2002 -        Israel Society for Ecology & Environmental Quality Sciences

        1998 -        Adam Teva V'din - Israel Union for Environmental Defense

        1996 -        Israeli Bar


                                                  3
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 22 of 26
        CV Boaz Shnoor, October 2018



                                           List of Publications
        Books

           1. LIBEL LAW - DE LEGE LATA AND DE LEGE FERENDA (2nd Ed., to be published,
              2018, The Sacher Institute and The Israel Democracy Institute, Heb., ___
              pages) (with K. Genaim, M. Kremnitzer)
              ---------------------------------------------------------------------------------------
           1a LIBEL LAW - DE LEGE LATA AND DE LEGE FERENDA (2005, The Sacher
              Institute and The Israel Democracy Institute, Heb., 487 pages) (with K.
              Genaim, M. Kremnitzer)

           2. TOXIC TORTS (2011, Nevo Publishing and The Sacher Institute, Hebrew
              University, Heb., 613 pages)


        Articles

           3. "Sub Judice and Free Speech: Balancing the Right to a Fair Trial against
              Freedom of Expression in Israel" 18(1) San Diego International Law Journal
              39-70 (2018) (with Doron Menashe)

           4. "Lawyers` Honor in the Professional and Private Spheres" 11(2) Haifa L. Rev.
              (Din Udvarim) 457 (2018) (with Eyal Katvan and Limor Zer-Gutman) (Heb.)

           5. "Court’s Precious Time: Transparency, Honor and Judicial Scarce Resources"
              7(4) Oñati Socio-legal Series, 825-846 (2017) (with Eyal Katvan) [peer-
              reviewed]

           6. "Informed Consent to Legal Treatment – Lessons from Medical Informed
              Consent" 24(2) The International Journal of the Legal Profession 125-144
              (2017) (with Eyal Katvan)[peer-reviewed]

           7. "Age limitation for organ transplantation: the Israeli example" 2016 Age and
              Ageing 1-3 (with Eyal Katvan; Israel Doron; Tamar Ashkenazi; Hagai Boas;
              Michal Carmiel-Haggai; Michal Dranitzki Elhalel; and Jacob Lavee) [peer-
              reviewed]

           8. "Sub Judice and Freedom of Speech – Words in the Air and the Dead Letter of
              the Law" 12 Alei Mishpat 261-284 (2015, Heb.)

           9. "Judges 'Perception of Lawyers' Behavior in Court" 21 HaMishpat 11-49
              (2015, Heb.) (with Chemi Ben Noon, Eyal Katvan)

           10. “Truth, Lies, and in Between them – Developments in Israeli Libel Law 2012”
               8 Din U’Dvarim (2014, Heb.) 197-239.
               ----------------------------------------------------------------------------------------------
           11. “On the Relationship between Setting the Legal Rule and Adjudicating the
               Concrete Case” 10 Alei Mishpat (2012, Heb.) 7-52


                                                         4
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 23 of 26
        CV Boaz Shnoor, October 2018



           12. “Between Civility and Reputation, Following C.A. 1104/07 Kheir v. Gil” 15
               Hamishpat 71-110 (2010, Heb.) (with Eyal Katvan)

           13. "Loss of Chance: A Behavioral Analysis of the Difference between Medical
               Negligence and Toxic Torts" 33(1) American Journal of Trial Advocacy 71-
               112 (2009)

           14. "Consequences of Ignoring Uncertainty – 'Probability of Causation' in
               Radiation Cases 39(1) Environmental Policy and Law 70-72 (2009) (with
               Talma Izak-Biran, Richard Laster, Tamar Berman)

           15. "Causation in Fact in Toxic Torts", 23(2) Law Studies 559-620 (2007) (Heb.)

           16. "The Theoretical Foundation of Proportional Liability in Israel" 37 Mishpatim
               Law Review 177-218 (2007). (Heb.)

           17. “Volenti Non Fit Injuria: Theory and Reality”, 1 Alei Mishpat (2000), pp.327-
               354 (Heb.)

        Book Chapters

           18. "The Ringworm Victims Compensation Act, 1994 – Between legislation and
               case law, Rhetoric and Compensation" in Ringworm and Ringworm
               Irradiation in Israel and Around the World (temporary name), (Shifra Shvarts,
               Ed., to be published 2018), (with Eyal Katvan) (Heb.) [peer-reviewed]
               ----------------------------------------------------------------------------------------------
           19. “Causal Uncertainty and Proportional Liability in Israel” in Proportional
               Liability – Analytical and Comparative Perspectives pp. 183-198 (Israel
               Gilead, Michael D. Green, Bernhard A. Koch, Eds., De Gruyter publishing,
               2013) (with Israel Gilead).

           20. "Ringworm, Irradiation, and Compensation: The International Legal Aspects"
               forthcoming in Ringworm, Irradiation, and History, (Theodore M. Brown,
               Shifra Shvarts , Siegal Sadetzki, Eds., The University of Rochester Press and
               Boydel & Bruer inc., to be published) (with Eyal Katvan) Approx. 55 pages

           21. “Pure Economic Loss in Israel” in PURE ECONOMIC LOSS 186-217 (Mauro
               Bussani, Vernon Palmer, Eds., Routledge-Cavendish publishing, 2009)

           21a A revised version of this chapter was published in ISRAELI REPORTS TO THE
              XVII INTERNATIONAL CONGRESS OF COMPARATIVE LAW 199-230 (The Sacher
              Institute, 2009) (with Tamar Gidron)

           22. "Libel Law" in DEFENDING FREEDOM OF SPEECH IN THE DEMOCRATIC STATE
               (M. Kremnitzer ed., 2003, The Israel Democracy Institute, Heb.) pp. 179 –
               233 (with K. Genaim, M. Kremnitzer)




                                                         5
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 24 of 26
        CV Boaz Shnoor, October 2018



                                              Conference Papers

        "Judges' Precious Time: Let’s talk about it" Workshop on Too Few Judges:
        Regulating the Number of Judges in Society. Onati International Institute for the
        Sociology of Law. June 2016 (with Eyal Katvan)

        "Eastern or Western 'Kavod'? Honor in Informal Courts in Mandatory Palestine" 32nd
        annual Conference of the Association for Israel Studies, Jerusalem, June 2016 (with
        Eyal Katvan)

        "Honor in Informal Courts in Mandatory Palestine" Research Workshop of the Israel
        Science Foundation - Honor in a Changing Society, Ramat-Gan, June 2016 (with Eyal
        Katvan)

        "Informed Consent to Legal Treatment" Workshop on Consumer Redress When
        Lawyers Are Negligent. Oñati International Institute for the Sociology of Law. July
        2015 (with Eyal Katvan)

        “`But Your Honor, he Started it`: Honor and the Regulation of Emotions in Informal
        Courts in Mandatory Palestine”, The Association for Law & History Conference,
        Jerusalem, October 2015 (with Eyal Katvan)

        "Judges' Perceptions of Counsels' Behavior in Court" Lawyers' Legal Ethics and
        Professional Responsibility – Hamishpat Law Review, Tel-Aviv, April 2015

        "Courts as the Creators of Legal Rules :The Case, the Judge, the Court and the State"
        How Objective Can Judges Be: Legal Rule, Evidence, Narratives, Society, University
        Centre Saint-Ignatius Antwerp, Antwerp, May 2014

        "The History of the Struggle between Freedom of Speech and Honor – Legislation vs.
        Adjudication" The Law and History Association Annual conference, Jerusalem,
        October 2013
        -------------------------------------------------------------------------------------------------------
        -
        "Cases, Judges, or Politics – What make American Courts Change Tort Law?" The
        Law and Society Conference, College of Law and Business, Ramat-Gan, December
        2012

        “Libel Law in Israel 2012” The Legal Year Conference, Haifa University, Haifa,
        October 2012

        “Archives with Honor” The Law and History Association Annual conference,
        Jerusalem, October 2012 (with Eyal Katvan)

        "Intermediaries Liability for Libel - Lessons from Past Developments in Israeli Courts
        and the Knesset" Intermediary Liability in the Digital Age, Haifa University, Haifa,
        May 2012




                                                          6
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 25 of 26
        CV Boaz Shnoor, October 2018



        "To Accept or Not to Accept – A study of U.S. State Courts Law Changing
        Decisions" The Annual Private Law Society Conference, Bar-Ilan University, Ramat-
        Gan, May 2012

        "Torts as Regulation of Off-Shore Drills" Regulation of Off-Shore Drills, Tel-Aviv
        University, Tel-Aviv, April 2012

        “A Community with Its Own Dignity” The Annual Conference of the Israeli
        Association of Law and Society, Bar Ilan University, Ramat-Gan, December 2011
        (with Eyal Katvan)

        “Cases, Judges, States, or Politics - What is it that Changes the Law? A Study of
        States’ Supreme Courts Decisions to Accept or Reject the Loss of Chance Doctrine”
        the 3rd Annual Conference of the Israeli Association of Private Law, Ramat-Gan, May
        2012

        “Cases, Judges, States, or Politics - What is it that Changes the Law? A Study of
        States’ Supreme Courts Decisions to Accept or Reject the Loss of Chance Doctrine”
        Faculty Seminar, Academic Center of Law & Business, Ramat-Gan, November 2011

        “Cases, Judges, States, or Politics - What is it that Changes the Law? A Study of
        States’ Supreme Courts Decisions to Accept or Reject the Loss of Chance Doctrine”
        the 6th Annual Conference on Empirical Legal Studies, Chicago, November 2011

        “Terms of Betrayal – Legal and behavioral aspects of ringworm treatment in Israel”,
        Association for Israel Studies, Boston, June 2011. (with Eyal Katvan)

        “The Influence of Betrayal on Law Making: Lessons from the United States and
        Israel”. Berger International Legal Studies Program Speaker Series, Cornell
        University, Ithaca, New York, March 2011

        “Behavioral Analysis of the Ringworm Law”, Conference on New Research Aspects
        of the Ringworm Disease in the Mass Aliya in Israel and Abroad, The Gertner
        Institute for Epidemiology and Health Policy, the National Center for Compensation
        of Ringworm Victims, Tel-Hashomer, January 2010 (with Eyal Katvan)

        "Loss of Chance: A Behavioral Analysis of the Difference between Medical
        Negligence and Toxic Torts" Faculty Seminar, Academic Center of Law and
        Business, December 2008

        “Punitive Damages, Compensation for Non-pecuniary Harm and Compensation
        without Proof of Harm” Conference: “Between Criminal and Civil”, Tel Aviv
        Magistrates’ Court and the Academic Center of Law and Business, November 2008

        "Loss of Chance: A Behavioral Analysis of the Difference between Medical
        Negligence and Toxic Torts" The Yuval Levy & Co. Law & Environment Workshop,
        the Law Faculty, Tel Aviv University, November 2008

        "Economic Incentives and Pollution: Goal and Methods", Conference on Economic
        Incentives in Environmental Law, Academic Center of Law and Business, June 2008

                                                7
Case 1:17-cv-23272-RNS Document 42-6 Entered on FLSD Docket 11/07/2018 Page 26 of 26
        CV Boaz Shnoor, October 2018




        "Loss of Chance: A Behavioral Analysis of the Difference between Medical
        Negligence and Toxic Torts" Faculty Seminar, Law School, The College of
        Management Academic Studies, Rishon LeZion, May 2008

        "Evidence Law and Uncertainty in Tort Law", Conference on Evidence Law, Haifa
        University, Haifa, May 2008 (Heb.)

        "Libel law – Theory and Reality" Conference on Libel Law in The Israel Democracy
        Institute, Jerusalem, March 2007 (Heb.)

        "Pure Economic Loss in Israel", the 17th Congress of the International Academy of
        Comparative Law, Utrecht, The Netherlands, July 2006 (with Tamar Gidron)

        "Pets, Torts and Animal Rights", Conference on Animal Rights and Biodiversity,
        Academic Center of Law and Business, May 2006. (Heb.)

        "Environmental Law: From Public to Private Enforcement", the 8th International
        Conference of the Israel Society for Ecology and Environmental Quality Sciences -
        Living with Global Change: Challenges in Environmental Sciences, Rehovot, Israel,
        May - June 2005

        "The Causal Connection in the Shamgar Committee Report on the Kishon River", the
        13th annual conference of the Rationality Center of the Hebrew University, Ein Gedi,
        Israel, December 2003 (Heb.)

        "Causation in Environmental Torts", the annual convention of the Israel Society for
        Ecology and Environment, Tel Aviv, Israel, December 2002 (Heb.)




                                                  8
